      Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 1 of 14




JAMIE HUBER,
                    Plaintiff

COMMONWEALTH FINANCIAL SYSTEMS,
                 Defendant




                                                                          x


May 21, 2019              Ari Marcus             Plaintiff, Jamie Huber


732.695.3282             732.298.6256              ari@marcuszelman.com
Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 2 of 14
                                   Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 3 of 14
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
JAMIE HUBER                                                                                                 COMMONWEALTH FINANCIAL SYSTEMS

    (b) County of Residence of First Listed Plaintiff             Delaware                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Marcus & Zelman, 701 Cookman Ave Ste 300 Asbury Park NJ 07712
Tel: 732.695.3282 Email: ari@marcuszelman.com

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          47 U.S.C. §227 & 15 U.S.C. § 1692
VI. CAUSE OF ACTION Brief description of cause:
                                           Defendant violated the FDCPA & TCPA
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/21/2019                                                              /s/ Ari Marcus
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 4 of 14
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 5 of 14
         Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 6 of 14



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

---------------------------------------------------------------X
JAMIE HUBER,
                                                                    Civil No:

                                   Plaintiff,                       COMPLAINT FOR
                                                                    VIOLATIONS OF THE FAIR
                                                                    DEBT COLLECTION
                                                                    PRACTICE ACT AND
                                                                    TELEPHONE CONSUMER
                                                                    PROTECTION ACT
          -against-
                                                                    DEMAND FOR JURY TRIAL
COMMONWEALTH FINANCIAL SYSTEMS,

                                    Defendant.
----------------------------------------------------------------X

          Plaintiff JAMIE HUBER, (“Plaintiff”), by and through her undersigned attorneys

brings this Complaint against the Defendant COMMONWEALTH FINANCIAL

SYSTEMS (hereinafter referred to as “Defendant”), respectfully sets forth, complains and

alleges, upon information and belief, the following:

                      INTRODUCTION/PRELIMINARY STATEMENT

    1.    Plaintiffs brings this action on her own behalf for damages and declaratory and

          injunctive relief arising from the Defendant’s violation(s) under Title 47 of the

          United States Code, §227 commonly known as the Telephone Consumer

          Protection Act (TCPA) and under § 1692 et seq. of Title 15 of the United States

          Code, commonly referred to as the Fair Debt Collections Practices Act

          (“FDCPA”).

    2. The TCPA prohibits auto-dialed calls which are placed to a called party’s cellular

          phone without that party’s consent.            Senator Hollings, the TCPA's sponsor,
  Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 7 of 14



   described these auto-dialed calls as “the scourge of modern civilization. They wake

   us up in the morning; they interrupt our dinner at night; they force the sick and

   elderly out of bed; they hound us until we want to rip the telephone out of the wall.”

   Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014), citing,

   137 Cong. Rec. 30,821 (1991).

3. Even if prior consent was given, a consumer has a right to revoke that consent. See,

   Gager v. Dell Financial Services, LLC, 727 F.3d 265 (3rd Cir. 2013).

4. In 1991, Congress responded to these abuses by passing the TCPA. In enacting the

   TCPA, Congress made findings that telemarketing had become “pervasive due to

   the increased use of cost-effective telemarketing techniques.” See, PL 102-243, §

   2(1). “Residential telephone subscribers consider automated or prerecorded

   telephone calls, regardless of the content or the initiator of the message, to be a

   nuisance and an invasion of privacy.” Id. § 2(10). The TCPA’s findings also reflect

   Congress’s conclusion that “[i]individuals’ privacy rights, public safety interests,

   and commercial freedoms of speech and trade must be balanced in a way that

   protects the privacy of individuals and permits legitimate telemarketing practices.”

   Id. § 2(9). Consumers who receive these unauthorized calls thus have suffered a

   distinct privacy-related interest, namely the “intentional intru[sion] . . . upon their

   solitude or seclusion of their private affairs or concerns.” Intrusion Upon Seclusion,

   Restatement (Second) of Torts § 652B (1977).


                                     PARTIES

5. Plaintiff is a natural person and a resident of the state of Pennsylvania.

6. Defendant is a collection agency with its principal office located at 245 Main Street,
  Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 8 of 14



   Dickson City, Pennsylvania 18519.

7. Upon information and belief, Defendant is a company that uses the mail, telephone,

   or facsimile in a business the principal purpose of which is the collection of debts,

   or that regularly collects or attempts to collect debts alleged to be due another.

8. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

   1692a(6).



                         JURISDICTION AND VENUE

9. The Court has jurisdiction over this matter pursuant to 28 USC §1331.

10. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                          ALLEGATIONS OF FACTS

11. Plaintiff repeats, reiterates and incorporates the allegations contained in the

   preceding paragraphs with the same force and effect as if the same were set forth

   at length herein.

12. Some time prior to July 13, 2018, an obligation was allegedly incurred to SALEM

   MEMORIAL HOSPITAL.

13. The SALEM MEMORIAL HOSPITAL obligation arose out of a transaction in

   which money, property, insurance or services, which are the subject of the

   transaction, are primarily for personal, family or household purposes.

14. The alleged SALEM MEMORIAL HOSPITAL obligation is a "debt" as defined by

   15 U.S.C.§ 1692a(5).

15. SALEM MEMORIAL HOSPITAL is a "creditor" as defined by 15 U.S.C.§

   1692a(4).
  Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 9 of 14



16. SALEM MEMORIAL HOSPITAL or subsequent owner of the SALEM

   MEMORIAL HOSPITAL debt contracted the Defendant to collect the alleged debt.

17. On information and belief, on a date better known to the Defendant, Defendant

   began its campaign of communicating with via the use of an automated telephone

   dialing system and prerecorded messages by calling Plaintiffs’ cellular telephone

   phone number of (484) 540-4209 on several occasions.

18. Defendant called from multiple numbers including but not limited to (800) 848-

   2170.

19. Upon information and belief, Defendant was calling Plaintiff in an attempt to

   collect the alleged consumer debt.

20. Plaintiff is the customary and sole user of the cellular phone number ending in 4209

   and has been the customary and sole user of that phone number at all times relevant

   hereto.

21. On July 13, 2018, Plaintiff sent a certified letter to Defendant by certified mail

   asking Defendant to cease telephone contact. See Exhibit A.

22. Despite Plaintiff’s request for the calls to stop, Defendant continued to call

   Plaintiff’s cellular telephone with an automated telephone dialing system.

23. Pursuant to 15 U.S.C. § 1692c(c) of the FDCPA, if a consumer notifies a debt

   collector in writing that the consumer wishes the debt collector to cease further

   communication with the consumer, the debt collector shall not communicate

   further with the consumer for purposes of attempting to collect the debt.

24. By calling the Plaintiff after she requested that Defendant cease communications,

   Defendant violated the FDCPA, and harmed the Plaintiff.
 Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 10 of 14



25. Defendant’s use of an automated telephone dialing system was indicated by the fact

   that no customer service representative was on the line immediately when the

   Plaintiff would answer the Defendant’s calls, that no representative would answer

   on certain occasions when Plaintiff answered, and because Defendant left pre-

   recorded voicemails.

26. By placing auto-dialed phone calls to the Plaintiff’s cell phone, the Defendant

   violated 47 USC §227(b)(A)(iii) which prohibits using any automated telephone

   dialing system or an artificial prerecorded voice to any telephone number assigned

   to a cellular telephone service.

27. Plaintiff suffered actual damages because the Defendant’s calls to their cell phone

   deprived her of the use of her cellular phone during the times that the Defendant

   was calling their cellular phones, depleted battery life of the cellular telephone, and

   by invading on the Plaintiffs’ right to privacy and seclusion (the very harm that

   Congress sought to prevent).

28. The Defendant’s repeated calls further caused the Plaintiff to be harassed, stressed,

   frustrated and annoyed. The Defendant’s repeated calls further interrupted the

   Plaintiff day and wasted the Plaintiff time spent answering and otherwise

   addressing these repeated phone calls.

29. Defendant’s communication efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the TCPA, including but not limited to 47 USC

   §227(b)(A)(iii).

30. As a result of Defendant’s violations of the TCPA, Plaintiff has been damaged and

   is entitled to damages in accordance with the TCPA.
 Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 11 of 14



                                     COUNT I

 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692c et seq.

31. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length

   herein.

32. Defendants' debt collection efforts attempted and/or directed towards the

   Plaintiff violated various provisions of the FDCPA, including but not

   limited to 15 U.S.C.§ 1692c.

33. Pursuant to 15 U.S.C. § 1692c(c) of the FDCPA, if a consumer notifies a debt

   collector in writing that the consumer wishes the debt collector to cease further

   communication with the consumer, the debt collector shall not communicate

   further with the consumer for purposes of attempting to collect the debt.

34. The Defendant violated said section in its communications to the

   Plaintiff by contacting the Plaintiff by phone in order to collect the

   alleged debt after Plaintiff had notified Defendant in writing that she

   did not wish to be contacted by telephone.

35. By reason thereof, Defendant is liable to Plaintiff for judgment that

   Defendant's conduct violated Section 1692c et seq.of the FDCPA,

   actual damages, statutory damages, costs and attorneys' fees.



                      COUNT II – VIOLATIONS OF THE TCPA

36. Plaintiff repeats and incorporates by reference all of the above paragraphs of the
    Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 12 of 14



       Complaint as though fully stated herein.

   37. The foregoing acts and omissions of Defendants constitute numerous and multiple

       negligent violations of the TCPA, including but not limited to each and every one

       of the above cited provisions of 47 U.S.C. § 227(b) et seq.

   38. As a result of Defendant’s violations of 47 U.S.C. § 227(b) et seq. Plaintiff is

       entitled to an award of $500.00 for each and every negligent violation of the

       TCPA pursuant to 47 U.S.C. § 227(b)3.

   39. As a result of Defendant’s violations of 47 U.S.C. § 227(b) et seq. Plaintiff is

       entitled to an award of treble damages $1,500.00 for each and every knowing

       and/or willful violation of the TCPA pursuant to 47 U.S.C. § 227(b)3.

                           DEMAND FOR TRIAL BY JURY

   40. Plaintiff hereby respectfully requests a trial by jury for all claims and issues in its

       Complaint to which it is or may be entitled to a jury trial.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully prays that judgment be entered against the

Defendants as follows:

               A. For mandatory statutory damages of $500 each provided and pursuant

   to 47 USC §227(c)(2)(G)(3)(B), for all phone calls placed to the Plaintiff’s cellular

   phone;

              B.       Plaintiff requests enhanced trebled damages of $1,500 to be awarded

to the Plaintiffs per call, in accordance with the TCPA, for the Defendant’s willful

violations of the TCPA;

              C.       For any such other and further relief, as well as further costs,
     Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 13 of 14



expenses and disbursements of this action, as this Court may deem just and proper.



Dated: May 21, 2019
                                         Respectfully submitted,


                                         By: /s/ Ari Marcus__________
                                         Ari Marcus, Esq.
                                         MARCUS & ZELMAN, LLC
                                         701 Cookman Avenue, Suite 300
                                         Asbury Park, New Jersey 07712
                                         Phone:     (732) 695-3282
                                         Facsimile: (732) 298-6256
                                         Email: ari@marcuszelman.com
                                         Attorneys for Plaintiff

                            DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.

Dated: May 21, 2019                      /s/ Ari Marcus
                                                 Ari Marcus, Esq.


                   CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, Ari Marcus, the undersigned attorney of record for Plaintiff, do hereby certify to

my own knowledge and based upon information available to me at my office, the matter in

controversy is not the subject of any other action now pending in any court or in any

arbitration or administrative proceeding.

Dated: May 21, 2019                              /s/ Ari Marcus
                                                 Ari Marcus, Esq.
           Case 2:19-cv-02319-MAK Document 1 Filed 05/28/19 Page 14 of 14
Served by US Certified mail#70170190000033868227


Jamie Huber
                   Ave
                                                                   07/13/18


Commonwealth Financial Systems
ATTN: Legal Department
245 Main St
Dickson City PA 18519

RE: Notice of Dispute,


Hello I recently checked my credit and saw you added a bunch of collection accounts

You have never sent me any letters regarding any alleged debt owed which is a violation of 15 USC 1692g.
This is NOT a request for “verification” or proof of my mailing address, but a request for VALIDATION. I
respectfully request that your offices provide me with competent evidence that I have any legal obligation to
pay you.

Please provide me with the following:

   What the money you say I owe is for;
   Explain and show me how you calculated what you say I owe; (itemized Bill of Particulars)
   Provide me with copies of any papers that show I agreed to pay what you say I owe (contract)
   Provide a verification or copy of any judgment if applicable;
   Identify the original creditor;
   Prove the Statute of Limitations has not expired on this account
   Provide Proof that the account has not already been paid off
   Provide me with your license numbers and Registered Agent

I would also like to request, in writing, that no telephone contact be made by your offices to me or any
friends or family members at all including my cell, home or to my place of employment. All future
communications with me MUST be done in writing and sent to the address noted in this letter by USPS.


Thanks

Jamie Huber
